IN THE COMMONWEALTH COURT OF PENNSYLVANIA

Ramon Luis Reyes,                      :
                Petitioner             :
                                       :
      v.                               : No. 638 M.D. 2020
                                       : Submitted: March 25, 2022
Pennsylvania Parole Board,             :
                  Respondent           :

BEFORE:      HONORABLE RENÉE COHN JUBELIRER, President Judge
             HONORABLE ELLEN CEISLER, Judge
             HONORABLE STACY WALLACE, Judge

OPINION NOT REPORTED

MEMORANDUM OPINION BY
JUDGE CEISLER                                             FILED: May 31, 2022

      Petitioner Ramon Luis Reyes (Reyes), an inmate currently incarcerated in
federal prison, has filed an action in our original jurisdiction that he has titled a
“Motion in Abstentia [sic] Concerning Parole Violation” (Violation Motion).
Through this Violation Motion, Reyes requests that we either dismiss state-level
parole violation charges lodged against him by Respondent Pennsylvania Parole
Board (Board) or, in the alternative, that we order the Board to move forward with
adjudicating those charges. In response, the Board has filed preliminary objections
and seeks dismissal of the Violation Motion. After thorough review, we overrule the
Board’s preliminary objections in part, sustain them in part, and dismiss Reyes’
Violation Motion in part.
                                  I. Background
      The relevant facts in this matter, as averred by Reyes, are as follows: On May
10, 2010, Reyes was paroled on a 30- to 120-month state-level sentence, which the
Court of Common Pleas of Lehigh County had imposed upon Reyes in March 2008
after he pled guilty to a single count of possession with intent to deliver. Violation
Mot. at 1.1 Reyes was subsequently arrested by Pennsylvania State Police troopers
on July 14, 2012, and was charged with two counts of driving under the influence
and one count of driving with a blood-alcohol content level of .02 or greater on a
suspended license. Id. at 2. Thereafter, on August 10, 2012, Reyes was arrested by
federal authorities “on [f]ederal drug charges.” Id. at 2. On April 29, 2015, Reyes
pled guilty in the Court of Common Pleas of Luzerne County to the state charges
stemming from his July 2012 arrest and was sentenced to 30 days to 6 months of
incarceration. Id. Reyes was subsequently sentenced in federal court on September
27, 2016, regarding the aforementioned “[f]ederal drug charges” to 240 months in
federal prison. Id. The Board then issued a detainer warrant for Reyes on November
30, 2016. Id.
       Roughly four years passed before Reyes filed his Violation Motion on
November 23, 2020. Therein, Reyes states that he has been in the custody of the
Federal Bureau of Prisons (BOP) since being sentenced on the aforementioned
federal drug charges and is currently incarcerated at the Federal Correctional
Complex in Coleman, Florida. Id. at 2-3. According to Reyes, the Board has been
consistently aware of his location and status, but has declined to hold a revocation
hearing regarding the parole violations that had resulted from his two 2012 arrests,
despite Reyes’ formal requests to the Board that it expeditiously hold that hearing.
Id. at 2, 5-7. Rather, the Board has informed him that it considers him to be

       1
          Reyes did not consistently number the paragraphs in his Violation Motion, so we elect to
cite to that document by referencing its page numbers. In addition, we note that Reyes did not
provide a great deal of information about the criminal cases he references in his Violation Motion.
See Violation Mot. at 1-2. Accordingly, we have chosen to fill in some of these informational gaps
by taking judicial notice of the particulars of his state-level criminal cases, which can be found
under docket numbers CP-39-CR-0002607-2007 and CP-40-CR-0002878-2012, as permitted by
law. See, e.g., Pa. R.E. 201(b)(2); Doxsey v. Com., 674 A.2d 1173, 1174 (Pa. Cmwlth. 1996).


                                                2
unavailable, due to his incarceration in federal prison, but will adjudicate his parole
violations after the BOP notifies it that Reyes is available. Id. at 6. Reyes claims that
the Board’s outstanding detainer has prevented him from being released to serve his
federal sentence through home confinement, as the BOP would otherwise be allowed
to do in light of Reyes’ medical history and consequent susceptibility to contracting
COVID-19 in federal prison. Id. at 7-9. In light of this, as well as the long time period
that has elapsed between his parole violations, the Board’s issuance of its detainer
warrant, and the current day, Reyes asserts two claims.2 First, the Board has
unlawfully failed to hold his parole revocation hearing in a timely manner.3 Id. at 4-
6, 10. Second, the Board has contravened the Interstate Agreement on Detainers
(Detainer Agreement) by failing to use the procedure established by the Detainer
Agreement to retrieve him from federal custody and then adjudicate his parole
violation charges.4 Id. at 7, 10. Accordingly, Reyes requests that we either dismiss


       2
        Reyes does not separate his legal claims into separate counts, but instead sprinkles them
throughout his Violation Motion.

       3
         Reyes also maintains that the Board has violated his due process rights, but, in context,
this argument is but a component of his hearing timeliness claim. See Violation Mot. at 4-6, 10.

       4
               The . . . [Detainer] Agreement . . . , codified in Pennsylvania at 42
               Pa. [C.S.] §[§] 9101[-9108], is a compact among 48 [s]tates, the
               District of Columbia, and the United States. Initially drafted by the
               Council of State Governments in 1956 and included in the Council’s
               Suggested State Legislation Program for 1957, the Detainer
               Agreement establishes procedures by which one jurisdiction may
               obtain temporary custody of a prisoner incarcerated in another
               jurisdiction for the purpose of bringing that prisoner to trial. . . .
               [T]he Detainer Agreement establishes procedures under which a
               prisoner may initiate his transfer to the receiving [s]tate and
               procedures that ensure protection of the prisoner’s speedy trial
               rights.
Cuyler v. Adams, 449 U.S. 433, 436 (1981).


                                                 3
the charges that arose from the aforementioned parole violations or, in the
alternative, compel the Board to swiftly adjudicate those charges. Id. at 10.
       In response to Reyes’ Violation Motion, the Board has elected to file the
aforementioned preliminary objections. Both parties have submitted briefs in
support of their respective positions and, as such, this matter is now ready for our
consideration.
                                        II. Discussion
       The Board presents us with a two-pronged argument for why, in its estimation,
we should sustain its preliminary objections and dismiss the Violation Motion.5 First,
the Board asserts that we lack original jurisdiction over this matter, because the
Violation Motion is effectively a motion for habeas corpus and contains no other
claims that would allow this Court to exert jurisdiction over Reyes’ request for
habeas relief on an ancillary basis. Board’s Br. at 6-9. Second, in the alternative, the
Board demurs to the Violation Motion, on the basis that Reyes cannot secure the
mandamus relief he seeks. In doing so, the Board contends that it was legally
permitted to place a detainer upon Reyes, as well as that its obligation to hold a
revocation hearing is deferred until after Reyes is released from federal prison. Id.
at 9-11.


       5
             In ruling on preliminary objections, this Court accepts as true all
             well-pled allegations of material fact, as well as all inferences
             reasonably deducible from those facts. Key v. Pa. Dep’t of Corr., 185
             A.3d 421 (Pa. Cmwlth. 2018). However, this Court need not accept
             unwarranted inferences, conclusions of law, argumentative
             allegations, or expressions of opinion. Id. For preliminary objections
             to be sustained, it must appear with certainty that the law will permit
             no recovery. Id. Any doubt must be resolved in favor of the non-
             moving party. Id.
Dantzler v. Wetzel, 218 A.3d 519, 522 n.3 (Pa. Cmwlth. 2019).


                                                4
      With regard to the Board’s first argument, the scope of our jurisdiction is
statutorily defined through Section 761 of the Judicial Code, which reads as follows,
in relevant part:
             (a) General rule.--The Commonwealth Court shall have
             original jurisdiction of all civil actions or proceedings:
                    (1) Against the Commonwealth government,
                    including any officer thereof, acting in his official
                    capacity, except:
                           (i) actions or proceedings in the nature of
                           applications for a writ of habeas corpus or
                           post-conviction relief not ancillary to
                           proceedings within the appellate jurisdiction
                           of the court;
             ....
                    (4) Original jurisdiction of which is vested in the
                    Commonwealth Court by any statute hereafter
                    enacted.
             ....
             (c) Ancillary matters.--The Commonwealth Court shall
             have original jurisdiction in cases of mandamus and
             prohibition to courts of inferior jurisdiction and other
             government units where such relief is ancillary to matters
             within its appellate jurisdiction, and it, or any judge
             thereof, shall have full power and authority when and as
             often as there may be occasion, to issue writs of habeas
             corpus under like conditions returnable to the said court.
             To the extent prescribed by general rule the
             Commonwealth Court shall have ancillary jurisdiction
             over any claim or other matter which is related to a claim
             or other matter otherwise within its exclusive original
             jurisdiction.
42 Pa. C.S. § 761(a), (c).
      Here, Reyes challenges the Board’s handling of the detainer it placed upon
him. When dealing with cases like this one,
             the nature of the allegations of error and the relief sought
             in the pleading challenging the detainer determines

                                          5
               whether the case comes within our original jurisdiction as
               a mandamus action or lies in the jurisdiction of the courts
               of common pleas as a habeas corpus action. To come
               within our jurisdiction as a mandamus action, there must
               be an allegation that the Board has misapplied the law or
               has failed to hold a hearing mandated by the law. . . . Fairly
               read, the [pleading] must involve the essential allegations
               for mandamus[, i.e.,] that there was a mistake in applying
               the law or there was a failure of the Board to act.
McGriff v. Pa. Bd. of Prob. & Parole, 613 A.2d 688, 689 (Pa. Cmwlth. 1992)
(internal citations and quotation marks omitted).6
       Upon review of Reyes’ Violation Motion, we conclude that he had pled facts
sufficient to trigger our original jurisdiction. This is for two reasons. First, though
his arguments are somewhat jumbled, it is clear that Reyes argues that relief is
warranted due to the Board’s putative failure to hold his parole revocation hearing
within the legally required 120-day time window. See Violation Mot. at 4-6, 10.7


       6
         “As a detainer order is not final agency action, challenges to detainers do not come within
this court’s appellate jurisdiction.” McGriff, 613 A.2d at 689 n.1.

       7
          “There is no question that one of the minimal due process rights to which parolees are
entitled is the disposition of their parole violation charges within a reasonable time. . . . By
administrative regulation, the Board has determined 120 days to constitute a reasonable time in
which it must dispose of parole violation charges.” Carr v. Pa. Bd. of Prob. & Parole, 494 A.2d
1174, 1176-77 (Pa. Cmwlth. 1985) (internal citation omitted). Per the Board’s regulations, “[a
parole] revocation hearing shall be held within 120 days from the date [it] receive[s] official
verification of the [accused violator’s] plea of guilty or nolo contendere or of the guilty verdict at
the highest trial court level[.]” 37 Pa. Code § 71.4(1). In certain instances, however, this deadline
is determined in a slightly different manner. First,
               [i]f a parolee is confined outside the jurisdiction of the
               [Pennsylvania] Department of Corrections, such as confinement
               out-of-[s]tate, confinement in a [f]ederal correctional institution[,]
               or confinement in a county correctional institution where the parolee
               has not waived the right to a revocation hearing by a panel in
               accordance with Commonwealth ex rel. Rambeau v. Rundle, . . . 314
               A.2d 842 ([Pa.] 1973), the revocation hearing shall be held within
(Footnote continued on next page…)

                                                  6
Second, Reyes maintains that the Board did not comply with the responsibilities
allegedly imposed upon it by Detainer Agreement, by virtue of not compelling the
federal government to transfer him to the Board’s custody so that his parole violation
charges could be adjudicated. See id. at 7, 10. Therefore, as Reyes alleges that the
Board has failed to act in compliance with the nondiscretionary duties imposed upon
it by law, his claims sound in mandamus and consequently fall within the scope of
our original jurisdiction. McGriff, 613 A.2d at 689.
       Turning to the Board’s second argument, our reading of the Violation Motion
differs slightly from that put forth by the Board. In our view, Reyes does not
challenge whether the Board could place a detainer upon him; rather, he only
challenges the Board’s failure to subsequently dispose of the underlying parole
violation charges in the manner he believes is required by law. See Violation Mot.
at 3-10. Accordingly, that is the frame in which we assess the legal sufficiency of
Reyes’ request for mandamus relief.
               Mandamus is an extraordinary remedy designed to compel
               official performance of a ministerial act or mandatory duty
               where there exists a clear legal right in the plaintiff, a
               corresponding duty in the defendant and want of any other
               adequate remedy at law. . . . Where the action sought to be
               compelled is discretionary, mandamus will not lie to
               control that discretionary act, . . . but courts will review
               the exercise of the actor’s discretion where it is arbitrary
               or fraudulently exercised or is based upon a mistaken view
               of the law.



               120 days of the official verification of the return of the parolee to a
               [s]tate correctional facility.
Id. § 71.4(1)(i). Second, “[a] parolee who is confined in a county correctional institution and who
has waived the right to a revocation hearing by a panel in accordance with the Rambeau decision
shall be deemed to be within the jurisdiction of the Department of Corrections as of the date of the
waiver.” Id. § 71.4(1)(ii).


                                                 7
Allegheny Cnty. v. Com., 490 A.2d 402, 408-09 (Pa. 1985) (internal citations
omitted). With regard to the timing of parole revocation hearings, and as already
noted above,
               [i]f a parolee is confined outside the jurisdiction of the
               [Pennsylvania] Department of Corrections, such as
               confinement out-of-[s]tate, confinement in a [f]ederal
               correctional institution[,] or confinement in a county
               correctional institution where the parolee has not waived
               the right to a revocation hearing by a panel in accordance
               with Commonwealth ex rel. Rambeau v. Rundle, . . . 314
               A.2d 842 ([Pa.] 1973), the revocation hearing shall be held
               within 120 days of the official verification of the return of
               the parolee to a [s]tate correctional facility.
37 Pa. Code § 71.4(1)(i). Furthermore,
               [i]f the parolee is . . . in Federal custody, the Board may
               lodge its detainer but other matters may be deferred until
               the parolee has been returned to a State correctional
               facility in this Commonwealth.
               ....
               In determining the period for conducting hearings under
               this chapter, there shall be excluded from the period, a
               delay in any stage of the proceedings which is directly or
               indirectly attributable to one of the following:
                      (1) The unavailability of a parolee or counsel.
37 Pa. Code § 71.5(a)-(c)(1).
               Thus, under the [Board’s] regulations, when a parolee is
               in federal custody, confined in a federal facility, or is
               otherwise unavailable, the Board’s duty to hold a
               revocation hearing, or take other action beyond issuing a
               detainer, is deferred until the parolee is returned to a [state
               correctional institution,] regardless of when the Board
               received official verification of a parolee’s new
               conviction.
Brown v. Pa. Bd. of Prob. & Parole, 184 A.3d 1021, 1025 (Pa. Cmwlth. 2017).
Given this, the Board need not hold Reyes’ parole revocation hearing until he has


                                             8
returned to the Board’s custody. Accordingly, Reyes does not have a clear right to
relief regarding the timing of his parole revocation hearing and, therefore, cannot
state a viable mandamus claim regarding that issue.
                                  III. Conclusion
      In light of the foregoing, we overrule the Board’s preliminary objection to our
jurisdiction over this matter. In addition, we sustain the Board’s demurrer and
dismiss the Violation Motion in part, as to Reyes’ claims that the Board’s failure to
hold a parole revocation hearing thus far has violated his right to have that hearing
in a timely fashion. Furthermore, because the Board elected not to challenge Reyes’
assertion that this failure contravened the requirements of the Detainer Agreement,
we are constrained to allow Reyes’ Violation Motion to proceed on the limited basis
of that claim.

                                         ____________________________
                                         ELLEN CEISLER, Judge




                                         9
           IN THE COMMONWEALTH COURT OF PENNSYLVANIA


Ramon Luis Reyes,                        :
                Petitioner               :
                                         :
      v.                                 : No. 638 M.D. 2020
                                         :
Pennsylvania Parole Board,               :
                  Respondent             :


                                     ORDER

      AND NOW, this 31st day of May, 2022, it is hereby ORDERED:
      1.     Respondent Pennsylvania Parole Board’s (Board) preliminary
objection to Petitioner Ramon Luis Reyes’ (Reyes) “Motion in Abstentia [sic]
Concerning Parole Violation” (Violation Motion), through which the Board asserts
that this Court lacks original jurisdiction to consider the Violation Motion, is
OVERRULED;
      2.     The Board’s preliminary objection, through which it demurs to the
Violation Motion, is SUSTAINED;
      3.     The Violation Motion is DISMISSED IN PART, to the extent that
Reyes has stated a claim therein that the Board’s failure thus far to hold a revocation
hearing regarding his outstanding parole violation charges has violated his right to
have that hearing in a timely fashion;
      4.     The Board shall file an answer that responds to the remaining portions
of Reyes’ Violation Motion within 30 days.

                                           ____________________________
                                           ELLEN CEISLER, Judge